Citation Nr: 1633268	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for fibroadenoma, left breast.

2.  Entitlement to a compensable rating for fibroadenoma, right breast.

3.  Entitlement to an effective date prior to February 27, 2008, for the grant of service connection for fibroadenoma, left breast.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, April 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The July 2009 rating decision, in pertinent part, denied entitlement to a compensable rating for fibroadenoma, right breast.  Such rating decision also denied reopening the claim regarding service connection for fibroadenoma, left breast, because the RO determined that new and material evidence had not been received.

In February 2010, the Veteran provided testimony before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  At such hearing, the issues before the Board included not only entitlement to a compensable rating for fibroadenoma, right breast, and whether new and material evidence had been received to reopen a claim for entitlement to service connection for fibroadenoma, left breast, and if so, whether such claim could be granted, but also entitlement to reinstatement of nonservice-connected disability pension benefits.

In May 2010, the Board denied entitlement to reinstatement of nonservice-connected disability pension benefits.  In a separate May 2010 decision, the Board reopened the claim of entitlement to service connection for fibroadenoma, left breast, and remanded such issue, as well as the issue concerning the right breast, for further development.

The April 2011 rating decision granted service connection for fibroadenoma, left breast, with an evaluation of 10 percent, effective February 27, 2008, which constituted a full grant of the benefits sought with respect to the issue concerning the left breast.  The Veteran appealed such initial rating and effective date assigned for fibroadenoma, left breast.

The January 2012 rating decision denied entitlement to a TDIU.

A May 2011, report of telephone contact shows that the Veteran's representative indicated that the Veteran wants to reopen multiple claims of service connection regarding issues that were denied in the July 2009 rating decision, to include: diabetes mellitus; hemorrhoids; lumbosacral strain; degenerative joint disease of the right knee; degenerative joint disease of the left knee; depression; migraine headaches; vision loss; left hip pain; right hip pain; rotator cuff, right shoulder; pelvic pain; left leg pain; right leg pain; diverticula of the esophagus; hay fever; heavy menstrual cycles; endometriosis; cysts of the ovarian tubes, uterus, and pelvis; anemia; and ulcer.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In April 2016, the Veteran submitted a notice of disagreement with a decision of the Pension Management Center in St. Paul, Minnesota, which reduced the amount of her pension benefits and created an overpayment of benefits in the amount of $8,057.57.  The Pension Management Center has recognized the notice of disagreement, but has not yet issued a statement of the case.

All issues listed on the title page, except for the earlier effective date issue, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

1.  In February 1972, the RO denied entitlement to service connection for a left breast mass, described as fibroadenoma; the Veteran did not submit a notice of disagreement or additional evidence within one year of the notice of that decision.

2.  The Veteran did not submit an application to reopen the claim for entitlement to service connection for fibroadenoma, left breast prior to February 27, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 2008, for service connection for fibroadenoma, left breast, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.156(b), 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

However, the Veteran's appeal for an earlier effective date is based on her disagreement with the question that is downstream from the grant of service connection.  Once service connection is granted, a claim is substantiated, and additional VCAA notice is not required, and as such, any defect in the notice is considered non prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received adequate VCAA notice in July 2008 for the underlying service connection claim. 

There is no need for a medical opinion regarding effective date because the proper effective date depends on when the Veteran filed a claim and whether prior decisions became final.

Accordingly, the duty to assist has been satisfied, and there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating her claim regarding an earlier effective date for service connection for fibroadenoma, left breast.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).

If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

Where an allowance occurs after a final disallowance, the effective date is the date on which the claim to reopen is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  38 U.S.C.A. § 5110(g).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  Ultimately, a specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2015).

Prior to March 2015, if VA received an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

III. Analysis

In a February 1972 rating decision, the RO denied entitlement to service connection for left breast mass, described as fibroadenoma.  On March 8, 1972, the RO sent the Veteran notice of the decision and of her appeal rights.  She did not submit a notice of disagreement or additional evidence within one year of the notice.  Hence, the February 1972 rating decision became final, as stated in the Board's May 2010 decision to reopen the left breast claim.  38 U.S.C.A. § 7105(c) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 3.156(b) (2015).

The next communication from the Veteran was received in July 1973, when she submitted information regarding her dependents.  Over the following years she submitted other claims and information, but this did not refer to a claim for service connection for the left breast disability.

On February 27, 2008, the RO received her application to reopen the left breast claim.  The Board reopened the claim; and the April 2011 rating decision granted service connection for fibroadenoma, left breast, effective February 27, 2008.

Neither the Veteran nor her representative has advanced any specific argument as to why the effective date should be earlier.

The evidence does not show intent to file a formal or informal claim for service connection for fibroadenoma, left breast, prior to her February 2008 claim.  Because such claim was filed more than one year after separation from active service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).  While a November 2010 VA examiner provided a positive opinion regarding the Veteran's left breast fibroadenoma and service, the Veteran's claim regarding such disability, since the final February 1972 rating decision, was received on February 27, 2008.  Therefore, an effective date prior to February 27, 2008, for the grant of service connection for fibroadenoma, left breast, is not warranted.

The Board notes medical evidence associated with the record, showing the Veteran's reported medical history left breast fibroadenoma, to include a February 1998 VA examination report.  However, medical evidence alone is insufficient to constitute a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1353 (Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 (1998) (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition").

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the pertinent facts are not in dispute.  The 1972 rating decision is final, and there is no claim to reopen the left breast issue prior to February 27, 2008.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to February 27, 2008, for service connection for fibroadenoma, left breast, is denied.


REMAND

In the May 2010 remand, the Board instructed that the Veteran be afforded a VA examination to evaluate the current severity of service-connected fibroadenoma, right breast, and if the benefits sought on appeal were not fully granted, that a supplemental statement of the case (SSOC) be issued.  A review of the claims reveals that the Veteran was afforded a VA examination in November 2010, addressing the right breast, and that the Veteran's right breast disability is still rated as noncompensable.  However, no action was taken to return the appeal to the Board, and an SSOC addressing the right breast disability has been issued.  The benefits sought on appeal have not been fully granted, and therefore, further action is required to ensure compliance with the May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the last VA examination that addressed the severity of the left breast disability was in June 2011.  The Veteran underwent a left breast biopsy in March 2012.  Additionally, she submitted a statement received in June 2013 indicating that both breasts were still hurting, with lumps present in both breasts.  Because the record indicates a worsening of the Veteran's bilateral breast disabilities, a new examination is necessary to determine the current level of severity of such disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 

Also, in June 2014, she asserted that VA had not obtained all relevant records.  In a December 2015 statement the Veteran indicated that she has had surgery on her right breast but did not specify the date of such treatment.  Thus, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, regarding the TDIU issue, consideration of whether the Veteran is entitled to a TDIU must be deferred pending resolution of the claims for increased disability ratings for both breasts.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify any outstanding private or VA treatment records relevant to her bilateral breast disability and TDIU claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include records for any right breast surgery.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating all available records, with the claims file, afford the Veteran a VA examination to evaluate the current severity of the service-connected fibroadenoma of each breast.

The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner should also opine regarding the impact of the Veteran's breast symptoms on her occupational functioning.

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report her history and symptoms and that her reports must be considered in formulating the requested opinion.  If the requested opinions cannot be provided without resorting to speculation, the examiner should provide reasons why this is so, and discuss whether the inability to provide the necessary opinion is due to the absence of evidence or the limits of medical and scientific knowledge.

3.  After completing the above actions, determine whether TDIU is warranted.  Referring the claim for adjudication by the Director of VA's Compensation and Pension Service, if warranted.

4.  If the benefits sought on appeal are not fully granted, issue supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


